Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 1 of 45 PageID: 1




Miguel A. Estrada (pro hac vice application      Marshall R. King (N.J. Bar No. 023301991)
forthcoming)                                        Attorney of Record
Audi K. Syarief (pro hac vice application        Andrea E. Neuman (pro hac vice application
forthcoming)                                     forthcoming)
GIBSON, DUNN & CRUTCHER LLP                      Rahim Moloo (pro hac vice application
1050 Connecticut Avenue, NW                      forthcoming)
Washington, DC 20036-5306                        Casey Kyung-Se Lee (pro hac vice application
Telephone: (202) 955-8257                        forthcoming)
Facsimile: (202) 530-9616                        GIBSON, DUNN & CRUTCHER LLP
mestrada@gibsondunn.com                          200 Park Avenue
                                                 New York, NY 10166-0193
                                                 Telephone: (212) 351-3905
                                                 Facsimile: (212) 351-5243
                                                 mking@gibsondunn.com
                                                 aneuman@gibsondunn.com
                                                 rmoloo@gibsondunn.com
                                                 clee@gibsondunn.com

               Counsel for Plaintiff North American Sugar Industries Inc.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


NORTH AMERICAN SUGAR INDUSTRIES INC.,

                                         Plaintiff,

                            v.                                    Civil Action No. 2:21-cv-00080

DSV AIR & SEA INC.,

                                         Defendant.


                    COMPLAINT AND DEMAND FOR A JURY TRIAL

       Plaintiff North American Sugar Industries Inc. (“American Sugar”), a New Jersey

corporation with its principal place of business in New York, New York, for its complaint

against defendant DSV Air & Sea Inc. (“DSV”), a Delaware corporation with its principal place

of business located at 100 Walnut Avenue, Suite 405, Clark, New Jersey 07066, in the above-

captioned action, alleges on information and belief as follows:
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 2 of 45 PageID: 2




                                    NATURE OF ACTION

       1.      American Sugar brings this action under the Helms-Burton Act 1 to recover treble

damages and interest totaling hundreds of millions of dollars resulting from DSV’s deliberate

and unlawful trafficking of American Sugar’s expropriated property in Cuba for its own financial

gain. DSV’s misuse of American Sugar’s confiscated property—certified by the United States to

be worth hundreds of millions of dollars today—without a speck of compensation is precisely the

type of harm that the Helms-Burton Act was enacted to redress.

       2.      For over 50 years, up until the Cuban Revolution, American Sugar owned and

operated a thriving business in Cuba producing, refining, and transporting raw sugar. Through

itself and numerous Cuba-based subsidiaries, American Sugar owned and maintained a diverse

array of assets for its expansive business operations: land and crops, farm buildings, power-

generation systems, a railroad, and most pertinent here, large commercial shipping ports—

including one dubbed “Puerto Carupano.”

       3.      American Sugar’s lucrative business did not go unnoticed by the regime formed

in the aftermath of the Cuban Revolution. Within about a year, from 1959 to 1960, the Cuban

government destroyed American Sugar’s business, expropriating its assets in Cuba without a

penny of compensation for this illegal and unjust expropriation.

       4.      Since then, the Cuban government has used American Sugar’s confiscated

property to further its own ends, including permitting for-profit businesses such as DSV to use

and benefit from that property. DSV, which is engaged in the shipping/transportation business,

used Puerto Carupano (and/or financially benefited from others’ use of that port) to deliver



1
   Title III of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (codified
at 22 U.S.C. §§ 6081–85).


                                                2
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 3 of 45 PageID: 3




equipment for use in the Herradura Wind Farm Project—the largest wind power project in Cuba,

with a price tag in the hundreds of millions of dollars—located just 15 miles away.

       5.      Specifically, suppliers to the Herradura Wind Farm Project shipped wind farm

equipment to Puerto Carupano in early 2019 for the benefit of a Cuban state-owned entity

associated with the project. DSV provided transportation, logistical, and export-related services

in support of these shipments of equipment. DSV knew full well that it could be required to

compensate American Sugar under the Helms-Burton Act for using and/or benefiting from the

use of Puerto Carupano.

       6.      DSV did not act alone. To plan and execute these shipments to Puerto Carupano,

DSV acted in concert with its corporate affiliates, and conspired with other companies providing

transportation and logistical services and with the suppliers and recipients of the wind farm

equipment. Together, these companies implemented the pickup of the wind farm equipment in

China, an interim stop in the United States to comply with certain U.S. trade law requirements

other than the Helms-Burton Act, and the unloading of the equipment at Puerto Carupano. Each

of these steps required coordination among the companies engaged in this commercial shipping

enterprise, and the involvement of local actors and government authorities.

       7.      Sixty years after its business was stolen, American Sugar still has received

nothing for its confiscated property, while the Cuban government and private companies such as

DSV continue to traffic in and use American Sugar’s expropriated property for their own profit,

including (but not limited to) supplying a multi-hundred-million-dollar wind farm project. To be

sure, in the wake of the Cuban government’s actions, the United States established an

administrative process for claims against the Cuban government, and certified in 1969 that

American Sugar suffered losses equal to just over $97 million—the second-largest claim against




                                                 3
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 4 of 45 PageID: 4




the Cuban government ever certified by the United States. That process, however, did not

authorize American Sugar to seek damages against the Cuban government or those who, like

DSV, use American Sugar’s property for their own gain in concert with the Cuban government.

       8.      To redress this problem, in March 1996, President Clinton signed into law the

Helms-Burton Act. Title III of the Act, which took effect in August 1996, imposes liability

against persons who “traffic[]” in property expropriated by the Cuban government. Title III

defines “trafficking” broadly to prohibit even the mere “use” of or “benefiting from”

expropriated property. And where (as in this case) the U.S. government has certified a person’s

claim to ownership of expropriated property, a trafficker is subject to treble damages if found

liable, and faces a steep climb to avoid liability: the certified claim is deemed conclusive proof

of the claimant’s ownership of the at-issue property, and the loss calculation set forth in the

certified claim is the presumptive base damages amount to be trebled, rebuttable only by clear

and convincing evidence.

       9.      Although Title III’s proscription against trafficking has remained in force since

August 1996, the private right of action for Title III violations has been suspended by the

President (pursuant to authority granted in the Act) up until only recently. As required by the

Act, this suspension was continuously revisited at least every six months. The suspension of

Title III’s private right of action was partially lifted in March 2019, and then fully lifted in May

of 2019.

       10.     Persons trafficking in confiscated property after the enactment of the Helms-

Burton Act did so at their own peril, even before the suspension of the private right of action was

lifted. Liability under the Act for such misconduct—especially where the United States had

certified a claim for expropriated property in Cuba—was unmistakably clear; the suspension of




                                                  4
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 5 of 45 PageID: 5




the private right of action was subject to repeated review and could be lifted in a matter of

months; and the Act’s two-year limitations period did not begin to run until the trafficking at

issue stopped. Moreover, traffickers who were natural persons also risked being denied entry

into the United States under Title IV of the Act, which has remained in full effect since March

1996.

        11.       Accordingly, companies like DSV have known since 1996 that having business

dealings with Cuba, and (among other things) using or benefiting from confiscated property

certified by the United States as originally belonging to American Sugar, or profiting from such

use or benefit, carried the risk of steep liability under the Helms-Burton Act. DSV nevertheless

proceeded to traffic in American Sugar’s property. Now that the Act’s private right of action is

in force, American Sugar seeks long-overdue relief for the uncompensated exploitation of its

confiscated property, including DSV’s knowing and intentional use of that property for its own

financial gain.

                                   JURISDICTION AND VENUE

        12.       Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. § 1331

because this action arises under the laws of the United States, specifically Title III of the Helms-

Burton Act, 22 U.S.C. §§ 6081–85.

        13.       Subject matter jurisdiction is also conferred upon this Court by 28 U.S.C.

§ 1367(a), because American Sugar’s civil conspiracy claim is “so related” to its Helms-Burton

Act claim that they “form part of the same case or controversy under Article III of the United

States Constitution.”




                                                   5
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 6 of 45 PageID: 6




          14.   As required under Title III of the Helms-Burton Act, the amount in controversy in

this action exceeds $50,000, exclusive of compounded interest, treble damages, court costs, and

reasonable attorneys’ fees. 22 U.S.C. § 6082(b).

          15.   Personal jurisdiction is conferred upon this Court because DSV’s principal place

of business is located in Clark, New Jersey.

          16.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because DSV

resides in this district. Alternatively, venue is proper in this District pursuant to 28 U.S.C.

§ 1391(b)(3) because DSV is subject to the Court’s personal jurisdiction with respect to this

action.

          17.   Contemporaneous with this filing, American Sugar has paid the special fee for

filing an action under Title III of the Helms-Burton Act, 22 U.S.C. § 6082(i), which is $6,548

pursuant to the fee schedule adopted by the Judicial Conference in September 2018.

                                             PARTIES

          18.   Plaintiff American Sugar, originally known as the Cuban-American Sugar

Company, is a United States national and a corporation organized and existing under the laws of

the state of New Jersey since September 19, 1906, with its principal place of business in New

York, New York. From its incorporation, American Sugar owned and operated significant

commercial operations in Cuba relating to the production, refining, and transportation of raw

sugar. These operations were forcibly terminated in 1959 and 1960 when the Government of

Cuba expropriated the underlying Cuban assets.

          19.   Defendant DSV is a corporation organized and existing under the laws of the state

of Delaware with its principal place of business at 100 Walnut Avenue, Suite 405, Clark, New

Jersey 07066. DSV provides air and sea freight forwarding services, including transport,




                                                  6
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 7 of 45 PageID: 7




warehousing, and logistics services. DSV is an affiliate of DSV Ocean Transport A/S (“DSV

Ocean Transport”) and DSV Air & Sea A/S (“DSV Air & Sea”), both Danish corporations that

similarly provide sea freight-forwarding services. The parent company of all three entities is

DSV Panalpina A/S, a Danish corporation whose current market capitalization is approximately

$37.7 billion. In 2018, DSV operated and maintained 35 branch offices throughout the United

States, including one office in Miami, Florida.

                               STATUTORY BACKGROUND

I.      Certification by the U.S. Foreign Claims Settlement Commission

       20.     On February 3, 1962, in response to the rise of Fidel Castro and Cuba’s

Communist Revolution, President John F. Kennedy issued Proclamation 3447, Pres. Proc. No.

3447, 76 Stat. 1446, which established a comprehensive trade embargo in order to pressure Cuba

to implement democratic reforms. This trade embargo remains substantially in force today.

       21.     Building on the Cuban trade embargo, and in response to (among other things) the

Castro regime’s expropriation of Cuban property belonging to U.S. nationals, on October 16,

1964, Congress enacted Title V of the International Claims Settlement Act of 1949 (“ICSA”),

Pub. L. 88-666, 78 Stat. 1110 (1964) (codified at 22 U.S.C. §§ 1643–1643k (1964)) which

established the Cuba Claims Program to be administered by the United States Foreign Claims

Settlement Commission (“FCSC”).

       22.     The Cuba Claims Program was limited to expropriation and similar claims against

the Cuban government that arose between January 1, 1959 and October 15, 1964. The program

was closed on July 6, 1972.

       23.     The FCSC is an independent federal agency that determines the validity and

amount of each claim of expropriation that United States nationals have against a foreign

government, so that those nationals may be compensated for their losses and injuries pursuant to


                                                  7
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 8 of 45 PageID: 8




specific programs authorized by law. See Reorganization Plan No. 1 of 1954, 68 Stat. 1279

(1954).

          24.   Under the Cuba Claims Program, the FCSC “receive[d] and determine[d] in

accordance with applicable substantive law, including international law, the amount and validity

of claims by nationals of the United States against the Government of Cuba . . . for losses

resulting from the nationalization, expropriation, intervention, or other taking of . . . property

including any rights or interests therein owned wholly or partially, directly or indirectly at the

time by nationals of the United States.” 22 U.S.C. § 1643b(a) (emphases added).

          25.   The term “nationals of the United States” includes “persons who are citizens of

the United States” and “persons who, though not citizens of the United States, owe permanent

allegiance to the United States.” 22 U.S.C. § 1621(c).

          26.   The term “property” is defined as “any property, right, or interest, including any

leasehold interest, and debts owed by the Government of Cuba . . . or by enterprises which have

been nationalized, expropriated, intervened, or taken by the Government of Cuba . . . and debts

which are a charge on property which has been nationalized, expropriated, intervened, or taken

by the Government of Cuba . . . .” 22 U.S.C. § 1643a(3).

          27.   In determining the value of an expropriation claim, the FCSC was required to take

“into account the basis of valuation most appropriate to the property and equitable to the

claimant, including, but not limited to, (i) fair market value, (ii) book value, (iii) going concern

value, or (iv) cost of replacement.” 22 U.S.C. § 1643b(a).

          28.   Upon completion of its review of an expropriation claim, the FCSC “certif[ied] to

each individual who has filed a claim . . . the amount determined by the Commission to be the

loss or damage suffered by the claimant . . . . The [FCSC] shall certify to the Secretary of State




                                                  8
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 9 of 45 PageID: 9




such amount and the basic information underlying that amount, together with a statement of the

evidence relied upon and the reasoning employed in reaching its decision.” 22 U.S.C.

§ 1643f(a).

       29.       ICSA originally contemplated that the Secretary of State would use these certified

claims to negotiate and enter into a potential settlement agreement with the Cuban government,

whereby the Cuban government would compensate U.S. nationals with certified expropriation

claims. Instead, as discussed below, the Helms-Burton Act deems the amount of an FCSC-

certified claim to be the damages—before compounded interest, treble damages, court costs, and

reasonable attorneys’ fees—owed to a plaintiff that prevails in a private right of action brought

under the Act.

II.    The Helms-Burton Act

       A.        Background

       30.       On March 12, 1996, President Clinton signed the Helms-Burton Act into law, not

only to further strengthen international sanctions and the trade embargo against the Government

of Cuba, 22 U.S.C. § 6022(2), but also to “protect United States nationals against confiscatory

takings and the wrongful trafficking in property confiscated by the Castro regime,” 22 U.S.C.

§ 6022(6).

       31.       Congress recognized that international law, as then structured, “lacks fully

effective remedies” for the “unjust enrichment from the use of wrongfully confiscated property

by governments and private entities at the expense of the rightful owners of the property.” 22

U.S.C. § 6081(8) (emphases added).

       32.       According to Congress’s findings, this “‘trafficking’ in confiscated property

provides badly needed financial benefit . . . to the Cuban government and thus undermines the

foreign policy of the United States,” which includes “protect[ing] claims of United States


                                                  9
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 10 of 45 PageID: 10




nationals who had property wrongfully confiscated by the Cuban government.” 22 U.S.C.

§ 6081(6).

       33.     “To deter trafficking,” Congress found that “the victims of these confiscations

should be endowed with a judicial remedy in the courts of the United States that would deny

traffickers any profits from economically exploiting Castro’s wrongful seizures.” 22 U.S.C.

§ 6081(11).

       34.     To this end, Title III of the Helms-Burton Act, entitled “Protection of Property

Rights of United States Nationals,” imposes liability on persons trafficking in property

confiscated from a U.S. national by the Cuban government on or after January 1, 1959, and

authorizes a private right of action for damages against such traffickers. See 22 U.S.C. § 6082.

       35.     A Title III lawsuit may not be brought more than two years after the trafficking

giving rise to the lawsuit has ceased to occur. See 22 U.S.C. § 6084.

       36.     The Helms-Burton Act authorizes the President to suspend for periods of up to six

months at a time (1) the Title III private right of action, 22 U.S.C. § 6085(c); and/or (2) the

effective date of Title III of August 1, 1996, 22 U.S.C. § 6085(b). The President has historically

delegated this suspension authority to the Secretary of State.

       37.     On July 16, 1996, President Clinton suspended the private right of action under

Title III for six months. The August 1, 1996 effective date, however, was not suspended.

       38.     On August 1, 1996, Title III of the Act came into effect. Starting on that date,

traffickers of confiscated property were liable to U.S. nationals with certified claims to that

property but could not be sued while the private right of action remained suspended.

       39.     Because the operative provisions of the Act became effective and have remained

continually in full force and effect since 1996, traffickers in confiscated property had no




                                                 10
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 11 of 45 PageID: 11




assurances that they would be forever shielded from liability by a President’s discretionary

suspension of the private right of action, which could be reinstated at any time, triggering civil

liability for any violation of the Act within the two-year limitation period. Thus, in the event that

the suspension was lifted, trafficking from up to two years prior could be the subject of a lawsuit.

       40.     President Clinton and subsequent administrations continuously renewed the

suspension of the Title III private right of action, typically for six months at a time, by decision

of the President and Secretary of State.

       41.     On March 19, 2019, Secretary of State Pompeo partially lifted the suspension of

Title III’s private right of action, allowing United States nationals to sue certain Cuban state-

owned entities. Then on May 2, 2019, Secretary Pompeo fully lifted the suspension. In remarks

addressing this action, Secretary Pompeo stated that “a chance at justice” would now be offered

to those who have “long sought relief for Fidel Castro and his lackeys seizing property without

compensation.” 2

       42.     While traffickers in confiscated property have been—until recently—unreachable

by Title III lawsuits, they have been subject to potential consequences since March 12, 1996.

Under Title IV of the Act, the Secretary of State “shall deny a visa to, and the Attorney General

shall exclude from the United States any alien who the Secretary of State determines is a person

who has traffic[ked] in confiscated property.” 22 U.S.C. § 6091(a). Indeed, this denial and

exclusion applies to not only the trafficker in question, but also to the trafficker’s agents,

corporate officers, principals, and controlling shareholders. See id.




2
  Michael R. Pompeo, Secretary of State, Remarks to the Press (Apr. 17, 2019), https://cu.us
embassy.gov/remarks-to-the-press-3/.


                                                  11
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 12 of 45 PageID: 12




       43.        In response to the Helms-Burton Act, the Cuban government enacted Act No. 80,

the “Reaffirmation of Cuban Dignity and Sovereignty Act,” sanctioning, and potentially

criminalizing, “any form of collaboration, direct or indirect, which favors the application of the

Helms-Burton Act,” including supplying information to an individual for possible application of

the Act or assisting another person in supplying such information. Ley No. 80, Arts. 8–9, Gaceta

Oficial No. 2 Extraordinaria, 299–300 (1996). The evident purpose of Act No. 80 is to hinder

the investigation and prosecution of violations of the Helms-Burton Act by those with potential

claims under the Act.

       B.         The Helms-Burton Act’s Private Right of Action

       44.        Title III of the Helms-Burton Act provides the following private right of action:

       (1) Liability for trafficking.—(A) Except as otherwise provided in this section, any
       person that, after the end of the 3-month period beginning on the effective date of
       this title, traffics in property which was confiscated by the Cuban Government on
       or after January 1, 1959, shall be liable to any United States national who owns the
       claim to such property for money damages. . . .

22 U.S.C. § 6082(a)(1).

       45.        The Act defines “person” as “any person or entity, including any agency or

instrumentality of a foreign state.” 22 U.S.C. § 6023(11).

       46.        The Act defines “United States national” to include any “legal entity which is

organized under the laws of the United States, or of any State, the District of Columbia, or any

commonwealth, territory, or possession of the United States, and which has its principal place of

business in the United States.” 22 U.S.C. § 6023(15).

       47.        A person “traffics” in confiscated property if that person “knowingly, and

intentionally”:

       (i) sells, transfers, distributes, dispenses, brokers, manages, or otherwise disposes
           of confiscated property, or purchases, leases, receives, possesses, obtains



                                                   12
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 13 of 45 PageID: 13




             control of, manages, uses, or otherwise acquires or holds an interest in
             confiscated property,

       (ii) engages in a commercial activity using or otherwise benefiting from confiscated
            property, or

       (iii) causes, directs, participates in, or profits from, trafficking (as described in
            clause (i) or (ii)) by another person, or otherwise engages in trafficking (as
            described in clause (i) or (ii)) through another person,

       without the authorization of any United States national who holds a claim to the
       property.

22 U.S.C. § 6023(13).

       48.      The Act defines “property” as “any property (including patents, copyrights,

trademarks, and any other form of intellectual property), whether real, personal, or mixed, and

any present, future, or contingent right, security, or other interest therein, including any leasehold

interest.” 22 U.S.C. § 6023(12).

       49.      The Act defines “confiscated” in relevant part as “the nationalization,

expropriation, or other seizure by the Cuban government of ownership or control of property, on

or after January 1, 1959—(i) without the property having been returned or adequate and effective

compensation provided; or (ii) without the claim to the property having been settled pursuant to

an international claims settlement agreement or other mutually accepted settlement procedure.”

22 U.S.C. § 6023(4)(A).

       50.      The term “knowingly” under the Act means “with knowledge or having reason to

know.” 22 U.S.C. § 6023(9).

       51.      The Helms-Burton Act adopts the definition of “commercial activity” under 28

U.S.C. § 1603(d), see 22 U.S.C. § 6023(3), which defines the term as “either a regular course of

commercial conduct or a particular commercial transaction or act. The commercial character of




                                                  13
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 14 of 45 PageID: 14




an activity shall be determined by reference to the nature of the course of conduct or particular

transaction or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d).

       C.      Remedies Under the Helms-Burton Act’s Private Right of Action

       52.     A person who “traffics” in a United States national’s confiscated property under

the Helms-Burton Act is liable to a plaintiff for money damages equal to:

       (i) the amount which is the greater of—

               (I) the amount, if any, certified to the claimant by the [FCSC] under the
               [ICSA], plus interest;

               (II) the amount determined [by a court-appointed special master, which may
               include the FCSC], plus interest; or

               (III) the fair market value of that property, calculated as being either the
               current value of the property, or the value of the property when confiscated
               plus interest, whichever is greater[.]

22 U.S.C. § 6082(a)(1)(A) (emphases added).

       53.     Interest under the Act accrues from “the date of confiscation of the property

involved to the date on which the action is brought.” 22 U.S.C. § 6082(a)(1)(B). This interest is

calculated pursuant to 28 U.S.C. § 1961 “at a rate equal to the weekly average 1-year constant

maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System”

for the calendar week preceding the date of confiscation and compounded annually. 28 U.S.C.

§ 1961(a) (incorporated by reference in 22 U.S.C. § 6082(a)(1)(B)).

       54.     A person who “traffics” in a United States national’s confiscated property under

the Act is also liable for a plaintiff’s court costs and reasonable attorneys’ fees. See 22 U.S.C.

§ 6082(a)(1)(A)(ii).

       55.     In addition, the Helms-Burton Act adopts “a presumption that the amount for

which a person is liable . . . is the amount that is certified [by the FCSC under the ICSA].” 22

U.S.C. § 6082(a)(2). That presumption is only “rebuttable by clear and convincing evidence.”


                                                 14
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 15 of 45 PageID: 15




Id. A court must also “accept as conclusive proof of ownership of an interest in property a

certification of a claim to ownership of that interest that has been made by the [FCSC under the

ICSA].” 22 U.S.C. § 6083(a)(1).

       56.     Further, the Act provides that “[a]ny person that traffics in confiscated property

for which liability is incurred” shall be liable for treble damages to a United States national who

owns a certified claim to that property. 22 U.S.C. § 6082(a)(3)(A), (C).

       57.     Congress intentionally conferred these presumptions to certified claims. The

Report from the Conference Committee states that “courts shall give a strong presumption to the

findings of the FCSC” and further states:

       The committee of conference recognizes the importance of a decision by the
       Foreign Claims Settlement Commission in certifying a claim and, accordingly,
       believes that no court should dismiss a certification in an action brought under [Title
       III]. The committee of conference also notes the recognized special expertise of
       the FCSC in determining the amount and validity of claims to confiscated
       properties overseas.

H.R. Rep. No. 104-468, at 63 (1996).

                                  FACTUAL ALLEGATIONS

I.     Cuba’s Expropriation of American Sugar’s Property

       A.      American Sugar’s Property in Cuba

       58.     When it was initially incorporated in 1906, American Sugar held five sugar-

producing companies that owned and operated large commercial shipping ports, raw sugar mills,

cane land, and a cane sugar refinery in Cuba. Over the ensuing several decades, American Sugar

greatly expanded operations in Cuba, and by 1959 and 1960 it came to hold not only two of the

largest raw sugar mills in the world at that time but also two shipping ports integral to its sugar

mill operations and various other assets.




                                                 15
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 16 of 45 PageID: 16




       59.     American Sugar’s property in Cuba (the “Confiscated Property”) consisted of

various Cuban corporate subsidiaries and their numerous assets across Cuba, including large

commercial shipping ports, land and crops, farm buildings, raw sugar mills, power-generating

equipment, a railroad, and a sugar refinery. American Sugar’s raw sugar mills, known as Central

Mercedita, Central Chaparra, and Central Delicias, were notable for their productivity and high

output. Central Mercedita produced 30,000 tons of sugar in 1959. Centrals Chaparra and

Delicias, which comprised about 300,000 acres of land, produced 250,250 tons of sugar in

1959—and, together, ranked in the top 10 sugar producers in all of Cuba. The high output and

efficient processes were due to American Sugar’s substantial investment in the maintenance and

modernization of the raw sugar mills, and the related equipment and infrastructure. Exhibit 1

(attached hereto) includes a more detailed description of the Confiscated Property and its value.

       60.     The Confiscated Property also includes Puerto Carupano, a large commercial

shipping port located in Cayo Juan Claro, which is in the Cuban municipality of Puerto Padre

and the Cuban province of Las Tunas. It is the only commercial shipping port in all of Puerto

Padre. Puerto Carupano is also referred to as “Port of Cayo Juan Claro,” “Port of Carupano,” or

“Port of Puerto Padre.”

       61.     Puerto Carupano (hereinafter the “Confiscated Port”) encompasses associated

docks, warehouses, tanks, transportation facilities, pump houses, an electric substation,

dwellings, barracks, office buildings, piers, shops, and other related installations.

       62.     The Confiscated Port was critical to American Sugar’s business operations in

Cuba and abroad. The port was a hub not only for transportation, storage, and shipping of all

exported raw sugar and molasses produced by American Sugar at Centrals Chaparra and

Delicias, but also for much of the imported heavy capital equipment, oil, merchandise, and food




                                                 16
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 17 of 45 PageID: 17




for the surrounding area. Because the port was adjacent to fertile lands housing two of American

Sugar’s largest raw sugar mills, American Sugar incurred minimal expenses in transporting its

sugar products to the Confiscated Port for shipment.

       B.      Cuba Confiscates American Sugar’s Property—Including the Confiscated
               Port

       63.     On January 1, 1959, as part of the Cuban Revolution, Fidel Castro took control of

the Cuban government. His administration immediately began promulgating a series of laws and

resolutions that effectively confiscated virtually all private property in Cuba owned by United

States nationals in various economic sectors. The Cuban government made no effort to

compensate United States nationals for expropriating their property, as required under generally

accepted rules of international law.

       64.     American Sugar was no exception to this mass seizure of private property. The

Cuban government’s expropriation of the Confiscated Property began in 1959 and came to a

head on July 20, 1960. On that date, Cuba’s National Agrarian Reform Institute issued

Resolution No. 195, through which the Cuban government seized full control and ownership of

the Confiscated Property.

       65.     The Cuban government’s expropriation of the Confiscated Property—without

even a jot of compensation as required under generally accepted rules of international law, see

Exh. 1 at 3—effectively terminated American Sugar’s operations in Cuba.

       66.     Upon seizing the Confiscated Port, the Cuban government openly and notoriously

used, and continues to use, that port for its own commercial activities and those of private parties

doing business with Cuba.

       67.     On January 20, 1978, for example, Fidel Castro made a public speech at the

Confiscated Port regarding a new bulk sugar terminal that had been built at the port. Alluding to



                                                17
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 18 of 45 PageID: 18




the Cuban government’s expropriation of commercial ports such as the Confiscated Port, Castro

proudly proclaimed in the speech that the ports, which had been previously owned by “property

owners and the capitalists,” were now the “property of the [Cuban] people.” 3 He reiterated that

the “ports [have] ceased to be operated by private enterprise.” 4

          68.   In the 1980s, the Confiscated Port handled approximately 8% of Cuba’s annual

production of sugar and sugar byproducts, valued in excess of $370 million. Products from the

Central Chaparra mill and the Central Delicias mill—both confiscated from American Sugar—

were routinely transported through the Confiscated Port.

          69.   To this day, the Confiscated Port remains one of Cuba’s key shipping ports and a

hub of substantial commercial activity—much of which is in support of, or substantially related

to, projects spearheaded by the Cuban government and its state-owned companies. Indeed, the

Cuban government has sought to encourage foreign investment by regularly touting the

Confiscated Port as one of the country’s principal shipping ports. 5

          70.   To this day, American Sugar has not received any compensation for the

expropriation of the Confiscated Property, nor has any part of the Confiscated Property been

returned to American Sugar. Moreover, American Sugar’s claim to the Confiscated Property has




3
  See Fidel Castro, President of Cuba, Dedication of bulk sugar terminal in Puerto Carupano,
LAS TUNAS PROVINCE (Jan. 20, 1978), available at http://lanic.utexas.edu/project/castro/db/1978/
19780120.html.
4
    Id.
5
  See, e.g., Cuba Ministry of Foreign Commerce and Investments, Cuba: Portfolio of
Opportunities for Foreign Investment 2016–2017, at 204 (listing “Carupano” as one of 12
“Principal Cuban Ports”), available at https://arwtc.org/wp-content/uploads/2017/05/
Portfolio_Opportunities_Foreign_Investment_2016-2017.pdf (last visited Dec. 6, 2020).



                                                 18
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 19 of 45 PageID: 19




never been settled by an international claims settlement agreement or other settlement agreement

between the United States and Cuba.

       C.      American Sugar’s Claim Is Certified in 1969 for Over $97 Million

       71.     In response to the expropriation of its Confiscated Property and the resultant

financial loss, American Sugar submitted a claim to the FCSC for determination under the Cuba

Claims Program. American Sugar’s certified claim is publicly accessible 6 and has been the

subject of news reports.7

       72.     The FCSC found that American Sugar qualified as a “national of the United

States” within the meaning of the ICSA. See Exh. 1 at 2.

       73.     The FCSC evaluated the value of American Sugar’s claim by reviewing, among

other things, a value appraisal, photographs, engineering surveys, maps, statements of noncapital

assets, and a prior report submitted by American Sugar to the Department of State in 1961

asserting the values of the individual confiscated properties. See Exh. 1 at 3.

       74.     After an extensive review of the evidence regarding the value of the Confiscated

Property, the FCSC “certifie[d] that [American Sugar] suffered a loss, as a result of actions of the

Government of Cuba” in the amount of $97,373,414.72. Exh. 1 at 21.

       75.     The amount of American Sugar’s loss certified under the Cuba Claims Program is

the second-highest amount ever certified by the FCSC for an individual or entity.




6
  See FCSC, Final Opinions and Orders, https://www.justice.gov/fcsc/final-opinions-and-orders-
5 (last visited Dec. 6, 2020).
7
  See, e.g., Nick Miroff, The 20 Largest U.S. property claims in Cuba, WASH. POST, Dec. 8,
2015 (American Sugar has second-largest certified claim), available at https://www.
washingtonpost.com/news/worldviews/wp/2015/12/08/the-20-largest-u-s-property-claims-in-
cuba/.


                                                19
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 20 of 45 PageID: 20




        76.     American Sugar’s expropriation claim against the Government of Cuba regarding

the Confiscated Property has never been settled pursuant to a settlement agreement between the

United States and Cuba.

II.     DSV’s Deliberate Use of American Sugar’s Confiscated Property

        A.      The Herradura Wind Farm Project

        77.     The Confiscated Port has been the main artery for imports of (among other things)

wind turbines, related equipment, structures, and other materials needed to build one of Cuba’s

largest ongoing public works projects: the Herradura Wind Farm Project, which is located about

15 miles from the Confiscated Port.

        78.     Indeed, the Cuban Ministry of Transportation published a news article regarding

the Confiscated Port, which states that “[t]he technological equipment of the La Herradura 1

wind farm, which is built on the coast of the municipality of Jesús Menéndez, has entered

through this port enclave and will continue to do so. . . .” 8

        79.     The Herradura Wind Farm Project is part of the Cuban government’s publicized

goal of significantly reducing its dependence on imported foreign oil. By 2030, Cuba aims to

produce almost a quarter of its electricity, or 2,269 megawatts (“MW”) of energy, from

renewable sources. To support this shift to renewable energy, Cuba has secured an estimated $4

billion in foreign investment.




8
  Periódico 26, Día del Trabajador Marítimo Portuario: En Puerto Carúpano al Jolgorio Después
del Trabajo, MINISTERIO DEL TRANSPORTE, REPUBLICA DE CUBA (June 14, 2019),
https://www.mitrans.gob.cu/es/noticias/dia-del-trabajador-maritimo-portuario-en-puerto-
carupano-al-jolgorio-despues-del-trabajo (Original Spanish: “Por este enclave portuario ha
entrado – y lo continuará haciendo – el equipamiento tecnológico del parque eólico La Herradura
1, que se edifica en el litoral del municipio de Jesús Menéndez . . .”).


                                                  20
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 21 of 45 PageID: 21




       80.     Located in the Jesús Menéndez municipality of the Cuban province of Las Tunas,

the Herradura Wind Farm Project is composed of two separate wind farms known as “Herradura

1” and “Herradura 2.” Herradura 1 is set to house 34 wind turbines, whereas Herradura 2 is set

to contain 20 wind turbines. The project is estimated to cost hundreds of millions of dollars to

construct and is expected to generate 101 MW of energy into Cuba’s central electrical grid—

more than any other existing Cuban wind farm project, and a 61% increase in the renewable

energy capacity in Cuba. A Cuban state official has stated that the project is estimated to save

the Government of Cuba nearly 79,000 tons of fuel each year. 9

       81.     A host of Cuban state-owned entities are involved in the planning, construction,

and implementation of the Herradura Wind Farm Project, including Empresa Importadora-

Exportadora de Objetivos Electro-Energéticos (“Energoimport”)—a component of Cuba’s

Ministry of Energy and Mining.

       82.     Energoimport arranges the logistics supporting the delivery of wind farm

equipment through the Confiscated Port and to the Herradura Wind Farm Project. Energoimport

describes itself as “in charge of guaranteeing the delivery . . . of the supplies necessary for the

execution of investments, imports and exports, [and] the maintenance and operation of [Cuba’s]

National Electro-energy System.” 10

       83.     In December 2013, a consortium composed of Goldwind International Holdings

(HK) Ltd. (“Goldwind International”) and Avic International Holding Corporation (“Avic”)




9
  See Raimundo Urrechaga, Chinese technology helps Cuba build largest wind farm, XINHUA,
Jan. 22, 2018), http://www.xinhuanet.com/english/2018-01/22/c_136914462.htm.
10
   UNE, ENERGOIMPORT, UNE: Unión Eléctrica, https://www.unionelectrica.cuenergoimport/
(last modified on Nov. 29, 2018).


                                                  21
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 22 of 45 PageID: 22




entered into a commercial agreement with Energoimport to provide wind farm designs,

equipment, supplies, technical support, operations, and maintenance for Herradura 1.

       84.       As part of this agreement, Goldwind International agreed with Energoimport to

supply Herradura 1 with, among other equipment, 34 customized units of its GW 77/1500

PMDD wind turbines. 11 All of the wind turbines at Herradura 1 would originate from Goldwind

International.

       85.       On June 23, 2017, the Goldwind International-Avic consortium, in collaboration

with the Cuban government, secured project financing from the Export-Import Bank of China

and the China Export and Credit Insurance Corporation.

       86.       By December 15, 2018, at least 11 of Goldwind International’s wind turbines had

arrived in Cuba for use at Herradura 1. 12 As of July 11, 2019, at least 22 of these turbines had

arrived at Herradura 1. 13 Goldwind International arranged for the shipment of these 22 wind

turbines to Cuba via the Confiscated Port.




11
   See Goldwind International, GWI Quarterly Q2 2017, Volumes 8, 10, available at
http://www.goldwindinternational.com/media/index.html#bro (last visited Dec. 27, 2020);
Goldwind International, Goldwind Wins 51MW Wind Turbine Order in Cuba, Dec. 18, 2013,
available at http://www.goldwindinternational.com/content/details_16_298.html?_sm_au_
=iVVKNjJT4S4QP54MFcVTvKQkcK8MG (last visited Dec. 27, 2020).
12
   News of the arrival of these 11 wind turbines, and their shipment from the People’s Republic
of China, was reported by Radio Libertad—a local radio broadcaster in Puerto Padre, Cuba.
Radio Libertad, Primeros aerogeneradores de parques eólicos en Puerto Carúpano, RADIO
LIBERTAD (Dec. 15, 2018), http://www.radiolibertad.cu/2018/12/15/primeros-aerogeneradores-
de-parques-eolicos-en-puerto-carupano-audio-galeria/.
13
   News of the arrival of these 22 wind turbines was reported by the Cuban News Agency, a
news outlet owned and operated by the Cuban government. See Naily Barrientos Matos,
Avanzan en Las Tunas obras en el parquet eólico La Herradura Uno, AGENCIA CUBANA DE
NOTICIAS (July 11, 2019), available at http://www.acn.cu/medio-ambiente/46995-avanzan-en-
las-tunas-obras-en-el-parque-eolico-la-herradura-uno.


                                                 22
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 23 of 45 PageID: 23




       87.     Goldwind’s International’s parent company, Xinjiang Goldwind Science &

Technology Co., Ltd. (“Goldwind Science”), also participated directly in the Herradura Wind

Farm Project by, among other things, shipping certain wind farm equipment to the Confiscated

Port, by way of the United States, for use in the project, see infra paragraphs 114–42.

       B.      Overview of the Relevant Shipping Process

               i.      Hiring Carriers and Issuing Bills of Lading

       88.     To ship wind farm equipment by sea, one or more carriers are typically hired to

handle transportation logistics that include, among other things, identifying and booking

available space on a shipping vessel, operating the vessel itself, coordinating pickup and drop-off

of the equipment, and planning the shipping route.

       89.     There are two types of carriers: those that operate shipping vessels (known as

Vessel Operating Common Carriers (“VOCCs”)), and those that do not (known as Non-Vessel

Operating Common Carriers (“NVOCCs”)). 14 If an exporter hires an NVOCC to execute a

shipment, that NVOCC must then engage a VOCC to charter space on and operate the vessel

carrying the transported goods. Together, the NVOCC(s) and VOCC(s) determine which vessels

are able to hold and transport the relevant cargo; plan the voyage for the cargo from port of

origin to port of destination; and provide operational and logistical support at all ports of entry.

       90.     A “bill of lading” is a legal document issued by a carrier to a shipper that details,

among other things, the cargo being shipped; the vessel carrying the cargo; the origin and

destination of the cargo; the ports of lading and unlading (i.e., loading and unloading); and the




14
   See, e.g., 46 U.S.C. § 40102 (17)(A) (NVOCCs are common carriers that “do[] not operate the
vessels by which the ocean transportation is provided.”).


                                                  23
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 24 of 45 PageID: 24




exporter, carrier, and consignee (i.e., recipient) of the cargo. The bill of lading is signed by both

the carrier and the shipper.

         91.     Where both an NVOCC and a VOCC are engaged for a shipment, there are two

types of bills of lading. The “house” bill of lading is issued by the NVOCC (which is listed as

“carrier”) to the actual shipper of the cargo. The “master” bill of lading 15 is issued by the VOCC

(which is listed as “carrier”) to the NVOCC (which is listed as “shipper”).

         92.     At a shipment’s origin, the bills of lading function as receipts verifying that the

goods have transferred from the shipper to the NVOCC, and then from the NVOCC to the

VOCC. At a shipment’s destination, the bills of lading function as proof of title to the goods.

Per industry practice, the consignee listed presents the house bill of lading to the carrier in order

to secure release of the shipment and claim ownership.

         93.     In general, and at all times, the cargo described in the house and master bills of

lading must match the manifest records kept by the shipping vessel carrying the cargo.

         94.     DSV acted as an NVOCC, and worked in concert with other NVOCCs and

VOCCs, to deliver wind farm equipment to Energoimport via the Confiscated Port, for use in the

Herradura Wind Farm Project. See infra paragraphs 108–59.

                 ii.    Complying with U.S. Trade Laws Other than Helms-Burton

         95.     Consistent with the U.S. embargo on trade with Cuba, shipments to Cuba of

goods containing U.S.-manufactured components must generally be authorized by the U.S.

Department of Commerce’s Bureau of Industry and Security (“BIS”) 16 and the U.S. Department



15
     The “master” here refers to the master of the relevant shipping vessel.
16
    See 15 C.F.R. § 746.2 (requiring either a license or license exception to export items subject
to the Export Administration Regulations to Cuba).



                                                   24
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 25 of 45 PageID: 25




of the Treasury’s Office of Foreign Assets Control (“OFAC”). 17 Such shipments require licenses

from each agency if they are not already authorized under BIS and OFAC regulations.

       96.     If an export license from BIS is obtained to cover a particular shipment of goods

to Cuba, that shipment will also be authorized under OFAC regulations if those goods are

exported from the United States. 18 To invoke this OFAC authorization, shippers of foreign

origin, Cuba-bound goods who have already secured an export license will often make an interim

stop in the United States before proceeding to Cuba for delivery.

       97.     Obtaining authorization from OFAC and/or BIS to ship goods to Cuba does not

shield the participants of said shipment from Helms-Burton Act liability if they traffic in

confiscated property in the process.

       98.     DSV and its counterparties’ attempt to secure OFAC and BIS authorization was

an integral part of their scheme to deliver wind farm equipment to Energoimport via the

Confiscated Port. See infra paragraphs 108–10, 135, 153.

               iii.    Entering the United States to Make an Interim Stop

       99.     A shipping vessel intending to enter a U.S. port carrying foreign-origin, Cuba-

bound cargo must electronically submit information regarding such cargo to the U.S. Department

of Homeland Security’s Customs and Border Protection (“CBP”) at least 24 hours before the

cargo is picked up at the foreign port (hereinafter, a “Cargo Declaration”). See 19 C.F.R.




17
   See 31 C.F.R. § 515.201 (generally prohibiting transactions involving the property of a Cuban
national that also involve U.S. persons or property subject to U.S. jurisdiction).
18
   See 31 C.F.R. § 515.533 (“All transactions ordinarily incident to the exportation of items from
the United States, or the reexportation of items from a third country, to any person within Cuba
are authorized, provided that . . . [t]he exportation or reexportation is licensed or otherwise
authorized by the Department of Commerce. . . .”).


                                                25
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 26 of 45 PageID: 26




§ 4.7(b)(2). An NVOCC must either itself submit the Cargo Declaration to CBP, or forward it to

another NVOCC or VOCC to submit. See id. § 4.7(b)(3)(i).

        100.     Those carriers that have registered with the National Motor Freight Traffic

Association must use their unique Standard Carrier Alpha Code in their Cargo Declarations. See

19 C.F.R. § 4.7a(c)(2)(iii).

        101.     A Cargo Declaration must also contain accurate information regarding the

relevant bills of lading. See id. § 4.7a(c), (f).

        102.     CBP authorization for a shipping vessel to enter the United States en route to

Cuba does not shield the participants of the relevant shipment from Helms-Burton Act liability if

they traffic in confiscated property in the process.

        103.     DSV and its counterparties’ attempt to secure CBP authorization for their

shipments’ interim stops in the United States was an essential part of their scheme to deliver

wind farm equipment to Energoimport via the Confiscated Port. See infra paragraphs 111–12,

123, 135, 153.

                 iv.    Departing the United States After an Interim Stop

        104.     A shipping vessel intending to depart from a U.S. port to deliver foreign-origin

cargo to Cuba must obtain clearance from CBP to do so. See 19 C.F.R. § 4.60(a).

        105.     To obtain CBP clearance, shipping vessels must present a completed “Clearance

Application” to the relevant CBP port director. 19 C.F.R. § 4.61(a). Such applications must

include any relevant export licenses. Applications must also include a travel itinerary of the

ports that will be visited after departure from the United States.19


19
    See 19 C.F.R. § 4.61(f) (“Clearance in order of itinerary. Unless otherwise provided in this
section, every vessel bound for a foreign port or ports will be cleared for a definite port or ports
in the order of its itinerary. . . .”).


                                                    26
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 27 of 45 PageID: 27




       106.    CBP authorization for a shipping vessel to depart the United States for Cuba does

not shield the participants of the relevant shipment from Helms-Burton Act liability if they traffic

in confiscated property in the process.

       107.    DSV and its counterparties’ attempt to secure CBP authorization for their

shipments’ departures from the United States was an essential part of their scheme to deliver

wind farm equipment to Energoimport via the Confiscated Port. See infra paragraphs 111–12,

138, 156.

       C.      Shipping U.S.-Based Equipment to the Herradura Wind Farm Project

       108.    DSV, in coordination with others, supported at least two wind farm equipment

deliveries to Energoimport for use on Herradura 1, which were carried by shipping vessels the

“BBC Moonstone” and the “BBC Jade.” The ships stopped in the United States before

unloading equipment at the Confiscated Port in early 2019. To carry out these deliveries, DSV

and its associates took steps to satisfy the aforementioned U.S. trade law requirements (separate

from the Helms-Burton Act), which were applicable due to the equipment’s U.S. manufactured

components. But taking these steps did not shield DSV and others against liability under the

Helms-Burton Act; in fact, they were part and parcel of their commercial scheme to utilize the

Confiscated Port.

       109.    On April 17, 2018, BIS approved a license application for the export of this wind

farm equipment to Cuba (the “Herradura Export License”). The Herradura Export License

identifies “Goldwind” as the Purchaser and Approved End User, and “Energoimport” as an

authorized ultimate consignee. The destination address is listed as “La Herradura 1, Playa

Herradura, Las Tunas Province, Jesus Menendez, Cuba,” which as mentioned is about 15 miles

away from the Confiscated Port.




                                                27
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 28 of 45 PageID: 28




       110.      While the Herradura Export License provided the requisite BIS authorization,

shipping the relevant wind farm equipment to Cuba also required OFAC authorization. DSV and

its collaborators attempted to obtain OFAC authorization by orchestrating an interim stop in the

United States.

       111.      Because making an interim stop in the United States required clearance from CBP

on both the entry into and departure from the United States, DSV and others worked together to

obtain such clearances.

       112.      On information and belief, DSV engaged in certain activities in support of the

delivery of this wind farm equipment to the Confiscated Port, by way of the United States. DSV

called the U.S. Department of Commerce to discuss the Herradura Export License, which

covered the BBC Moonstone and the BBC Jade shipments. With respect to the BBC Moonstone

in particular, DSV conferred with others on a compliance issue and also submitted the relevant

Cargo Declarations to the CBP, see infra paragraphs 117–20, 123, without which the BBC

Moonstone would have been prohibited from stopping in the United States.

       113.      In addition to the aforementioned activities, DSV helped plan and implement a

delivery of wind farm equipment by the BBC Moonstone to the Confiscated Port. DSV agreed

to implement an interim stop in the United States en route to the Confiscated Port, and facilitated

the execution of the interim stop. The intent by those involved was to comply with U.S. trade

laws other than the Helms-Burton Act. As detailed below, DSV provided transportation and

logistics services in support of this shipment.

       D.        DSV’s Role in the BBC Moonstone Voyage

       114.      A commercial shipping vessel named the “BBC Moonstone,” after a refueling

stop in Florida, docked at the Confiscated Port in February 2019 and unloaded wind farm




                                                  28
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 29 of 45 PageID: 29




equipment on behalf of Goldwind Science and another supplier of the Herradura Wind Farm

Project (hereinafter, the “BBC Moonstone Voyage”).

                   i.   The Shippers and Carriers

       115.    Goldwind Science (for the benefit of its subsidiary, Goldwind International)

arranged for the BBC Moonstone to deliver its wind farm equipment (the “Goldwind

Equipment”) to Energoimport. Another entity that agreed to provide equipment for the

Herradura Wind Farm Project also arranged for the BBC Moonstone to deliver its wind farm

equipment (the “Moonstone Equipment”) to Energoimport. Both the Goldwind Equipment and

the Moonstone Equipment would be unloaded at the Confiscated Port.

       116.    DSV, DSV Ocean Transport, and DSV Air & Sea (together, the “DSV

Companies”) acted as NVOCCs for the Goldwind Equipment and the Moonstone Equipment

deliveries at the Confiscated Port.

       117.    Corporate affiliates BBC Chartering Carriers GmbH & Co. KG (“BBC Carriers”),

BBC Chartering Singapore Pte Ltd. (“BBC Singapore”), and BBC Chartering USA, LLC (“BBC

USA”) acted as VOCCs for the Goldwind Equipment and the Moonstone Equipment deliveries

at the Confiscated Port. These entities, and the company that owns the BBC Moonstone,

International Maritime Organization (“IMO”) No. 9563732, are all part of a German-

headquartered network of companies known as the “Briese Group.”

       118.    On information and belief, Goldwind Science hired and paid DSV to deliver the

Goldwind Equipment to the Confiscated Port, and such hiring and payment was conducted

through one of DSV’s offices located in the United States.

       119.    On information and belief, DSV, in turn, hired and paid the Briese Group to carry

out the delivery on one of their ships, and for related ship operational and chartering services,




                                                 29
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 30 of 45 PageID: 30




and such hiring and payment was conducted through one of DSV’s offices located in the United

States.

          120.   DSV provided or otherwise supported the following services: (a) determining the

shipping route taken by the BBC Moonstone; (b) tracking, at all times, the location of the BBC

Moonstone and the equipment onboard at all relevant stops; (c) handling logistics, such as those

involving local government authorities like the CBP (or engaging third parties to do so); (d)

coordinating with other DSV Companies, the Briese Group, Goldwind International, Goldwind

Science, Energoimport, and any other relevant shippers, carriers, and consignees; (e) overseeing

and troubleshooting the execution of the deliveries; and (f) engaging in any necessary

transactions to implement the foregoing.

          121.   Such services were also provided or otherwise supported by DSV Ocean

Transport, DSV Air & Sea, BBC Carriers, BBC Singapore, BBC USA, Goldwind Science, and

Goldwind International.

          122.   On DSV’s website, shippers like Goldwind Science and Goldwind International

can utilize the “Track & Trace” function to “follow [their] shipments online from the moment

[they] place the order to delivery at the final destination.” 20

          123.   DSV submitted to CBP the Cargo Declarations for the Goldwind Equipment and

Moonstone Equipment so that the BBC Moonstone would have clearance to enter the United

States and dock at the Miami Seaport. As set forth below, these Cargo Declarations include

identifying information regarding, among other things, the relevant shippers, carriers, and cargo.

                 ii.    Goldwind Equipment’s Cargo Declaration



20
  DSV, About DSV, DSV GLOBAL TRANSPORT AND LOGISTICS, https://www.us.dsv.com/about-
DSV (last visited Dec. 6, 2020).


                                                   30
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 31 of 45 PageID: 31




       124.    The Cargo Declaration regarding the Goldwind Equipment (the “Goldwind

Declaration”) submitted by DSV to the CBP states in relevant part:

              House Bill of Lading Number              DSVFHPR0023755
              Master Bill of Lading Number             BBHYTIACAR002
                          Cargo                  Blade Root Frames & Tip Frames
                          Vessel                        BBC Moonstone
                    Shipment Origin                           China
                 Shipment Destination                    Miami, Florida
                     Port of Lading                      Tianjin, China
                    Port of Unlading              Miami Seaport; Miami, Florida
                         Shipper                        Goldwind Science
                        Consignee                         Energoimport 21
                         Carrier                              DSVF

       125.    DSV is registered under the Standard Carrier Alpha Code “DSVF.” Indeed, on its

website, DSV identifies “DSVF” as its “NVOCC SCAC Code.”22

       126.    Given that the Goldwind Declaration identifies DSVF as the carrier, and DSVF is

the prefix of the house bill of lading number, DSV was the NVOCC officially named responsible

for this shipment of the Goldwind Equipment.

       127.    BBC Carriers is registered under the Standard Carrier Alpha Code “BBHY.”

Given that the Goldwind Declaration displays BBHY as the prefix of the master bill of lading

number, BBC Carriers was the VOCC officially named responsible for this shipment of the

Goldwind Equipment.




21
  The Goldwind Declaration refers to Energoimport by its full name, “Empresa Importadora-
Exportadora de Objetivos Electro-Energéticos.”
22
  DSV, Fact Sheet, DSV GLOBAL TRANSPORT AND LOGISTICS, https://www.us.dsv.com/about-
DSV/press/fact-sheet (last visited Dec. 6, 2020).



                                               31
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 32 of 45 PageID: 32




       128.    The Goldwind Declaration falsely states the shipment destination and port of

unlading as Miami, Florida, and the Miami Seaport, respectively—in violation of U.S. law. 23

Although the cargo stopped in Miami, the true shipment destination was Cuba, and the true port

of unlading was the Confiscated Port, see infra paragraph 136-39.

               iii.   Moonstone Equipment’s Cargo Declaration

       129.    The Cargo Declaration regarding the Moonstone Equipment (the “Moonstone

Declaration”) submitted by DSV to the CBP states in relevant part:

              House Bill of Lading Number                DSVFHPR0023752
              Master Bill of Lading Number               BBHYTIACAR001
                          Vessel                           BBC Moonstone
                    Shipment Origin                            China
                 Shipment Destination                       Miami, Florida
                     Port of Lading                         Tianjin, China
                    Port of Unlading                 Miami Seaport; Miami, Florida
                        Consignee                           Energoimport 24
                         Carrier                                DSVF

       130.    Given that the Moonstone Declaration identifies DSVF as the carrier, and DSVF

is the prefix of the house bill of lading number, DSV was the NVOCC officially named

responsible for this shipment of the Moonstone Equipment.

       131.    Given that the Moonstone Declaration displays BBHY as the prefix of the master

bill of lading number, BBC Carriers was the VOCC officially named responsible for this

shipment of the Moonstone Equipment.



23
   It is a violation of the applicable CBP regulations for a VOCC or NVOCC to transmit
electronically any information or documentation that is “forged, altered, or false.” 19 C.F.R.
§ 4.7a.
24
  The Moonstone Declaration refers to Energoimport by its full name, “Empresa Importadora-
Exportadora de Objetivos Electro-Energéticos.”



                                                32
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 33 of 45 PageID: 33




         132.   The Moonstone Declaration falsely states the shipment destination and port of

unlading as Miami, Florida, and the Miami Seaport, respectively—in violation of U.S. law. 25

While the cargo stopped in Miami, the true shipment destination was Cuba, and the true port of

unlading was the Confiscated Port, see infra paragraph 136-39.

                iv.       Delivering the Goldwind and Moonstone Equipment to the
                          Confiscated Port

         133.   On December 24, 2018, the BBC Moonstone arrived in Tianjin, China, to pick up

the Goldwind Equipment and the Moonstone Equipment. The BBC Moonstone departed Tianjin

on December 25, 2018, for the Panama Canal.

         134.   On January 26, 2019, the BBC Moonstone arrived at the Panama Canal, and

proceeded to travel to Florida.

         135.   On January 30, 2019, the BBC Moonstone—carrying the Goldwind Equipment

and Moonstone Equipment for receipt by Energoimport, a Cuban state-owned entity—entered

the Miami Seaport. Prior to that date, DSV electronically submitted to CBP the Goldwind

Declaration and the Moonstone Declaration in order to clear the BBC Moonstone’s entrance into

the United States.

         136.   None of the wind farm equipment for receipt by Energoimport was unloaded in

Miami—in fact, while in Miami, no cargo on the BBC Moonstone was unloaded whatsoever.

         137.   Instead, the BBC Moonstone “bunkered,” meaning refueled and resupplied, at the

Miami Seaport. Refueling and resupplying the BBC Moonstone enabled it to immediately

proceed to the Confiscated Port in Cuba to unload the wind farm equipment.




25
     See supra note 23.


                                                33
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 34 of 45 PageID: 34




       138.     Later that same day, on January 30, 2019, the BBC Moonstone departed the Port

of Miami. Prior to departure, CBP approved the BBC Moonstone’s Clearance Application,

which stated that the ship would proceed to Puerto Carupano in Cuba and then to Port Arthur in

Texas. Attached to the Clearance Application was the Herradura Export License.

       139.     On February 4, 2019, the BBC Moonstone arrived at the Confiscated Port, and

over the course of three days, unloaded the Goldwind Equipment and the Moonstone Equipment,

delivering it to Energoimport for transportation by road to the Herradura Wind Farm Project. On

information and belief, at or around the time of delivery, the relevant bills of lading were

presented by Energoimport to the operators of the BBC Moonstone.

       140.     On February 7, 2019, the BBC Moonstone departed the Confiscated Port for Port

Arthur in Texas, and arrived in Port Arthur on February 10, 2019. While at Port Arthur, the

BBC Moonstone unloaded equipment which had been picked up prior to stopping in Tianjin on

December 24, 2018 (the “BBC Equipment”). The BBC Equipment was delivered to BBC USA

on behalf of its parent company BBC Chartering & Logistic GmbH & Co. KG (“BBC

Chartering”).

       141.     On February 17, 2019, the BBC Moonstone departed Port Arthur.

       142.     In sum, and in relevant part, the BBC Moonstone (1) stopped in Tianjin, China, to

pick up the wind farm equipment for receipt by Energoimport; (2) passed through the Panama

Canal; (3) stopped in Miami, Florida, to refuel and resupply; (4) stopped at the Confiscated Port

in Cuba to unload the wind farm equipment; and (5) stopped in Port Arthur, Texas, to unload the

BBC Equipment. These events are depicted in Figure 1 below.




                                                 34
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 35 of 45 PageID: 35




                                  Figure 1: BBC Moonstone Voyage

       E.     DSV’s Role in the BBC Jade Voyage

       143.   A commercial shipping vessel named the “BBC Jade,” after a refueling stop in

Florida, docked at the Confiscated Port in January 2019 and unloaded wind farm equipment on

behalf of a supplier of the Herradura Wind Farm Project (hereinafter, the “BBC Jade Voyage”).

The BBC Jade, IMO No. 9421116, is owned by a Briese Group entity.

              v.     The Shippers and Carriers

       144.   A supplier—not Goldwind Science or Goldwind International—arranged for the

BBC Jade to deliver its wind farm equipment (the “Jade Equipment”) to Energoimport via the

Confiscated Port.


                                              35
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 36 of 45 PageID: 36




       145.    DSV Ocean Transport and DSV Air & Sea acted as the NVOCCs for the Jade

Equipment delivery at the Confiscated Port. DSV discussed the Herradura Export License—

which supported the Jade Equipment delivery—with the U.S. Department of Commerce, see

supra paragraph 112.

       146.    The Briese Group, and specifically BBC USA, BBC Chartering, BBC Carriers,

and BBC Singapore, acted as VOCCs for the Jade Equipment delivery at the Confiscated Port.

               vi.     Jade Equipment’s Cargo Declaration

       147.    The Cargo Declaration regarding the Jade Equipment (the “Jade Declaration”)

submitted to the CBP states in relevant part:

                 Bill of Lading Type                        House
                Bill of Lading Number                DFDSHPR0023522
                         Vessel                           BBC Jade
                   Shipment Origin                          China
                Shipment Destination                    Miami, Florida
                     Port of Lading                     Tianjin, China
                   Port of Unlading              Miami Seaport; Miami, Florida
                     Consignee                          Energoimport 26
                       Carrier                              DFDS
                 Master Bill of Lading                 BBCHTIAPUE002
                      Number

       148.    DSV Ocean Transport is registered under the Standard Carrier Alpha Code

“DFDS.” Given that the Jade Declaration identifies DFDS as the carrier, and DFDS is the prefix

of the house bill of lading number, DSV Ocean Transport was the NVOCC officially named

responsible for this shipment of the Jade Equipment.

       149.    BBC Chartering is registered under the Standard Carrier Alpha Code “BBCH.”

Given that the Jade Declaration displays BBCH as the prefix of the master bill of lading number,


26
  The Jade Declaration refers to Energoimport by its full name, “Empresa Importadora-
Exportadora de Objetivos Electro-Energéticos.”


                                                36
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 37 of 45 PageID: 37




BBC Chartering was the VOCC officially named responsible for this shipment of the Jade

Equipment.

         150.   The Jade Declaration falsely states the shipment destination and port of unlading

as Miami, Florida, and the Miami Seaport, respectively—in violation of U.S. law. 27 While the

cargo stopped in Miami, the true shipment destination was Cuba, and the true port of unlading

was the Confiscated Port, see infra paragraph 154-57.

                vii.      Delivering the Jade Equipment to the Confiscated Port

         151.   On November 13, 2018, the BBC Jade arrived at Tianjin, China, picked up the

Jade Equipment, and departed two days later on November 15, for the Panama Canal.

         152.   On December 25, 2018, the BBC Jade arrived at the Panama Canal, traveled

through it, and departed the next day, December 26, heading toward Florida.

         153.   On December 30, 2019, the BBC Jade—carrying the Jade Equipment for receipt

by Energoimport, a Cuban state-owned entity—entered the Miami Seaport. Prior to that date,

the Jade Declaration was electronically submitted to CBP to clear the BBC Jade’s entrance into

the United States.

         154.   The Jade Equipment was not unloaded in Miami—in fact, while in Miami, no

cargo on the BBC Jade was unloaded whatsoever.

         155.   Instead, the BBC Jade “bunkered,” meaning refueled and resupplied, at the Miami

Seaport. Refueling and resupplying the BBC Jade enabled it to immediately proceed to the

Confiscated Port in Cuba to unload the Jade Equipment.

         156.   On December 31, 2018, the BBC Jade departed Miami for the Confiscated Port.

Prior to departure, CBP approved the BBC Jade’s Clearance Application, which stated that the


27
     See supra note 23.


                                                  37
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 38 of 45 PageID: 38




ship would proceed to Puerto Carupano in Cuba. Attached to the Clearance Application was the

Herradura Export License.

       157.    On January 6, 2019, the BBC Jade arrived at the Confiscated Port, and over the

course of three days, unloaded the Jade Equipment—delivering it to Energoimport for

transportation by road to the Herradura Wind Farm Project. On information and belief, at or

around the time of delivery, the relevant bills of lading were presented by Energoimport to the

operators of the BBC Jade.

       158.    On January 9, 2019, the BBC Jade departed the Confiscated Port.

       159.    In sum, and in relevant part, the BBC Jade (1) stopped in Tianjin, China, to pick

up the Jade Equipment; (2) passed through the Panama Canal; (3) stopped in Miami, Florida, to

refuel and resupply; and (4) stopped at the Confiscated Port in Cuba to unload the Jade

Equipment. These events are depicted in Figure 2 below.




                                               38
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 39 of 45 PageID: 39




                                    Figure 2: BBC Jade Voyage

                                  FIRST CAUSE OF ACTION
               Trafficking in Confiscated Property in Violation of 22 U.S.C. § 6082

        160.     American Sugar incorporates by reference paragraphs 1 through 159 as though

fully set forth herein.

        161.     Title III of the Helms-Burton Act provides that any person who “traffics” in

property which was confiscated by the Cuban government on or after January 1, 1959, shall be

liable to any U.S. national who owns the claim to such property for monetary damages. 22

U.S.C. § 6082(a)(1).




                                                 39
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 40 of 45 PageID: 40




       162.    American Sugar is incorporated in New Jersey with its principal place of business

in New York, and is thereby a “United States National” under the Helms-Burton Act. See 22

U.S.C. § 6023(15).

       163.    As a “United States National,” American Sugar is entitled to sue “any person that

. . . traffics in property which was confiscated by the Cuban government on or after January 1,

1959.” 22 U.S.C. § 6082(a)(1).

       164.    As detailed in this complaint, the Confiscated Property was expropriated by Cuba

on or after January 1, 1959.

       165.    American Sugar’s certified claim is “conclusive proof of ownership” of American

Sugar’s interest in the Confiscated Property. 22 U.S.C. § 6083(a)(1).

       166.    The certified loss of $97,373,414.72 in American Sugar’s certified claim is the

presumed amount a trafficker in the Confiscated Property owes American Sugar under Title III

of the Helms-Burton Act, exclusive of interest, treble damages, court costs, and reasonable

attorneys’ fees. 22 U.S.C. § 6082(a)(2). That presumption is only “rebuttable by clear and

convincing evidence.” Id.

       167.    A trafficker in the Confiscated Property is liable to American Sugar for

compounded interest on the presumed amount, treble damages, court costs, and reasonable

attorneys’ fees. See 22 U.S.C. § 6082(a)(3)(A) & (3)(C); 22 U.S.C. § 6082(a)(1)(A).

       168.    DSV “knowingly and intentionally”: (1) “use[d]” the Confiscated Property; (2)

“engage[d] in a commercial activity using or otherwise benefiting from” the Confiscated

Property; and/or (3) “cause[d], direct[ed], participate[d] in, or profit[ed] from,” the trafficking

described in (1) and (2) by another person, or otherwise “engage[d] in” such trafficking through

another person. 22 U.S.C. § 6023(13)(A).




                                                  40
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 41 of 45 PageID: 41




       169.    Specifically, DSV intentionally used, trafficked in, and benefited from the

Confiscated Port and caused others to use, traffic in, and benefit from the Confiscated Port by

providing services related to the export license supporting the BBC Moonstone Voyage and the

BBC Jade Voyage. For both voyages, DSV knew or had reason to know that the relevant wind

farm equipment would be unloaded at the Confiscated Port, by way of the United States. In

providing the aforementioned services, DSV acted in concert with its corporate affiliates DSV

Air & Transport and DSV Ocean Transport; with the Briese Group; with Goldwind Science and

Goldwind International; and with Energoimport.

       170.    DSV also intentionally trafficked in, and benefited from the Confiscated Port and

caused others to use, traffic in, and benefit from the Confiscated Port by providing transportation

and logistics services in support of the BBC Moonstone Voyage. In doing so, DSV knew or had

reason to know that the relevant wind farm equipment would be unloaded at the Confiscated

Port, by way of the United States. In providing the aforementioned services, DSV acted in

concert with its corporate affiliates DSV Air & Transport and DSV Ocean Transport; with the

Briese Group; with Goldwind Science and Goldwind International; and with Energoimport.

       171.    With respect to the BBC Moonstone Voyage, DSV also intentionally and

knowingly directed, caused, participated in, and profited from the use of, trafficking in, and

commercial benefiting from the Confiscated Port (via the United States) by its corporate

affiliates DSV Air & Transport and DSV Ocean Transport; by the Briese Group; by Goldwind

Science and Goldwind International; and by Energoimport.

       172.     With respect to the BBC Jade, DSV also intentionally and knowingly directed,

caused, participated in, and profited from the use of, trafficking in, and commercial benefiting

from the Confiscated Port (via the United States) by its corporate affiliates DSV Air & Transport




                                                41
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 42 of 45 PageID: 42




and DSV Ocean Transport; by the Briese Group; by Goldwind Science and Goldwind

International; and by Energoimport.

        173.    At no point in time did DSV use or benefit from the Confiscated Property with the

authorization of American Sugar. See 22 U.S.C. § 6023(13).

        174.    DSV engaged in unlawful trafficking after November 1, 1996, the end of the

three-month grace period the Helms-Burton Act provided after it became effective on August 1,

1996. See 22 U.S.C. § 6082(a)(1)(A).

        175.    Therefore, American Sugar is entitled to damages in the amount of the certified

claim, plus applicable pre-judgment interest. American Sugar is also entitled to treble damages,

attorneys’ fees, costs, and post-judgment interest. See 22 U.S.C. § 6082(a)(1), (3); 28 U.S.C.

§ 1961.

                               SECOND CAUSE OF ACTION
                           Civil Conspiracy Under New Jersey Law

        176.    American Sugar incorporates by reference paragraphs 1 through 175 as though

fully set forth herein.

        177.    DSV agreed with DSV Ocean Transport, DSV Air & Sea, the Briese Group,

Goldwind Science, and Goldwind International to transport wind farm equipment from China to

Energoimport in Cuba via the Confiscated Port, in violation of the Helms-Burton Act.

        178.    DSV, and its counterparties, knew that the wind farm equipment was to be

delivered to Energoimport at the Confiscated Port in Cuba via two shipping vessels: the BBC

Moonstone and the BBC Jade.

        179.    DSV, and its counterparties, were aware that the shipment of wind farm

equipment to Energoimport at the Confiscated Port would subject them to the risk of liability or

penalties under the Helms-Burton Act.



                                                42
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 43 of 45 PageID: 43




       180.    In order to further their conspiracy, DSV and its counterparties implemented a

scheme whereby the BBC Moonstone and the BBC Jade stopped in the United States en route to

the Confiscated Port, in order to comply with U.S. trade law requirements other than the Helms-

Burton Act. DSV and its counterparties coordinated the logistics required by a stop in the United

States, including obtaining clearance from the CBP to enter and leave the United States.

       181.    The stopovers of the BBC Moonstone and the BBC Jade in the United States were

essential aspects of DSV’s and its counterparties’ use of the Confiscated Port in violation of the

Helms-Burton Act.

       182.    DSV, for its part, aided in the scheme to transport wind farm equipment from

China to Energoimport in Cuba by: (1) coordinating and executing the BBC Moonstone’s route

through the United States to the Confiscated Port; (2) providing logistics services in relation to

this stopover in the United States, including the submission of the Goldwind Declaration to CBP;

and (3) engaging in activities related to the Herradura Export License, which covered both the

BBC Moonstone Voyage and the BBC Jade Voyage.

       183.    As a result of the aforementioned acts as part of their conspiracy, DSV and its

counterparties successfully trafficked in the Confiscated Port, without authorization from, or

compensation to, American Sugar.

       184.    Therefore, American Sugar is entitled to damages from DSV in the amount of the

certified claim, plus applicable pre-judgment interest. American Sugar is also entitled to treble

damages, court costs, reasonable attorneys’ fees, and post-judgment interest. See 22 U.S.C.

§ 6082(a)(1), (3); 28 U.S.C. § 1961.




                                                 43
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 44 of 45 PageID: 44




                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, American Sugar demands a

trial by jury in this action of all issues so triable.

                                       PRAYER FOR RELIEF

        WHEREFORE, American Sugar respectfully requests that judgment be entered in its

favor and against DSV:

1. Awarding American Sugar actual damages in the amount of the certified claim, namely

    $97,373,414.72;

2. Awarding American Sugar pre-judgment compounded interest pursuant to 22 U.S.C.

    § 6082(a)(1)(B) accruing from the relevant dates of confiscation;

3. Awarding American Sugar treble damages pursuant to 22 U.S.C. § 6082(a)(3);

4. Ordering DSV to pay American Sugar’s reasonable attorneys’ fees and costs incurred in this

    action pursuant to 22 U.S.C. § 6082(a)(1)(A)(ii);

5. Awarding American Sugar post-judgment interest pursuant to 28 U.S.C. § 1961; and

6. Granting all other relief that the Court deems just and proper.


Dated: January 4, 2021                                   Respectfully submitted,

                                                          _/s/ Marshall R. King_________
Miguel A. Estrada (pro hac vice application              Marshall R. King (N.J. Bar No. 023301991)
forthcoming)                                                Attorney of Record
Audi K. Syarief (pro hac vice application                Andrea E. Neuman (pro hac vice application
forthcoming)                                             forthcoming)
GIBSON, DUNN & CRUTCHER LLP                              Rahim Moloo (pro hac vice application
1050 Connecticut Avenue, NW                              forthcoming)
Washington, DC 20036-5306                                Casey Kyung-Se Lee (pro hac vice application
Telephone: (202) 955-8257                                forthcoming)
Facsimile: (202) 530-9616                                GIBSON, DUNN & CRUTCHER LLP
mestrada@gibsondunn.com                                  200 Park Avenue
                                                         New York, NY 10166-0193
                                                         Telephone: (212) 351-3905
                                                         Facsimile: (212) 351-5243


                                                     44
Case 2:21-cv-00080-BRM-JAD Document 1 Filed 01/04/21 Page 45 of 45 PageID: 45




                                            mking@gibsondunn.com
                                            aneuman@gibsondunn.com
                                            rmoloo@gibsondunn.com
                                            clee@gibsondunn.com


            Counsel for Plaintiff North American Sugar Industries Inc.




                                           45
